UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7089



PHILLIP MANN,

                                              Plaintiff - Appellant,

          versus


DONNA MAINE, Director of Medical; MR. LABORDE,
Corporal/Nurse,

                                           Defendants - Appellees,

          and


MR. BRACKENDALE, Supervisor/Medical,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-165-2)


Submitted:   December 7, 2001          Decided:     December 21, 2001


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Phillip Mann, Appellant Pro Se. John J. Brandt, James R. Parrish,
BRANDT, JENNINGS, ROBERTS, DAVIS & SNEE, Falls Church, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Phillip Mann appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   Mann v. Maine, No. CA-00-165-2 (E.D. Va. June 11,

2001).   Furthermore, we deny Mann’s motion to compel.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2